 Case: 4:18-cv-00605-HEA Doc. #: 46 Filed: 05/18/20 Page: 1 of 2 PageID #: 1841




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
 ALAN LEE PRESSWOOD, individually and on behalf
 of all others similarly-situated,

                                Plaintiff,                    Civil Action No. 4:18-cv-00605-HEA
                v.

 PERNIX THERAPEUTICS HOLDINGS, INC.,
 SOMAXON PHARMACEUTICALS, INC. and JOHN                       STIPULATION OF DISMISSAL
 DOES 1-10,                                                   WITH PREJUDICE
                    Defendants/
                Third-Party Plaintiffs
 and

 THE SCIENOMICS GROUP, LLC and
 PFN COMMUNICATIONS, INC.

                         Third-Party Defendants.

 THE SCIENOMICS GROUP, LLC

                        Cross Claimant,

                v.

 PFN COMMUNICATIONS, INC.

                        Cross Defendant.

        COMES NOW THE PARTIES, to the above-captioned action and pursuant to Rule 41

(a) (1) (A) (ii), through their undersigned counsel of record, each party hereby dismisses with

prejudice all claims, counterclaims, third-party claims and cross-claims asserted therein and all

claims that that could have been asserted therein. Each party shall bear its own costs and attorneys’

fees.

Dated: May 18, 2020

SO ORDERED:


________________________________                              ______________
Judge Henry Edward Autrey                                     DATE
                                                 1
 Case: 4:18-cv-00605-HEA Doc. #: 46 Filed: 05/18/20 Page: 2 of 2 PageID #: 1842




 /S/ MAX G. MARGULIS                                 /S/ CRAIG D. MILLS
 Max G. Margulis                                     Craig D. Mills
 MARGULIS LAW GROUP                                  BUCHANAN INGERSOLL, P.C.
 28 Old Belle Monte Rd.                              50 S. 16th St., Suite 3200
 Chesterfield, MO 63017                              Philadelphia, PA 19102
 P: 636-536-7022 - Residential                       Craig.mills@bipc.com
 MaxMargulis@MargulisLaw.com
                                                     Attorneys for Pernix Therapeutics Holdings,
 Attorneys for Alan Lee Presswood                    Inc. and Somaxon Pharmaceuticals Inc.



 /S/ WILLIAMS EVANS WELLS, JR.                       /S/ DANIEL N. BROGAN
 Williams Evans Wells, Jr.                           Daniel N. Brogan,
 KING AND KITRICK, LLC                               BAYARD, P.A
 2329 Hwy. 34 South, Suite 104                       600 N. King Street, Suite 400
 Manasquan, NJ 08736                                 Wilmington, DE 19801
 wwells@kkjmlawfirm.com                              P: 302-429-4266
 Attorneys for PFN Communications, Inc.              DBROGAN@BAYARDLAW.COM
                                                     Attorneys for Trustee in Bankruptcy of Pernix
                                                     Therapeutics Holdings, Inc. and Somaxon
                                                     Pharmaceuticals Inc.



                                                     /S/ GUY R. COHEN
                                                     Guy R. Cohen
                                                     DAVIS & GILBERT LLP
                                                     1740 Broadway
                                                     New York, NY 10019
                                                     (212) 468-4853
                                                     gcohen@dglaw.com
                                                     Attorneys for The Scienomics Group LLC


                                CERTIFICATE OF SERVICE

      I hereby certify that on the 18th day of May, 2020, I submitted the foregoing via this Court’s
CM/ES system, which served notice of the filing on the Attorneys for Defendants. A courtesy
copy was also served by email on all attorneys.

                                          /s/ Max G. Margulis


                                                 2
